DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	There is no antecedent basis for the “gaskets” recited at line 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simjian in view of Steinberg et al.
	There is disclosed in Simjian an apparatus for heating food, comprising: a first thermal fluid vessel comprising, a first heat transfer plate 44, and a first flexible panel 46 attached to the heat transfer plate with a first fluid chamber formed between the flexible panel and the heat transfer plate; a second thermal fluid vessel comprising, a second heat transfer plate 48, and a second flexible panel 50 attached to the heat transfer plate with a second fluid chamber formed between the flexible panel and the heat transfer plate; a base 40 configured for removable attachment of the first thermal fluid vessel; wherein the second thermal fluid vessel is mounted above the base and first thermal fluid vessel, a food chamber for receiving food 26 to be heated is formed between the first and second thermal fluid vessels; a heating element 45 integrally formed with at least one of the first and second thermal fluid vessels (col. 3, lines 27-30).
	Steinberg discloses, in an apparatus for heating food, a base 50 and lid 30, each of the base and lid including a first heating grid 100 and a second heating plate 200 removably attachable within the base and lid, wherein first and second latches 32, 52 are coupled to the base and lid to retain the heating grid and heating plate; a heating element 120, 220 is integrally formed with the heating grid and plate, or individually mounted within the base and lid below the heating grid and plate; a control 405, 410, 415 is provided, the control additionally including first and second temperature sensors TS1, TS2.
	It would have been obvious to one skilled in the art to substitute the base arrangement of Simjian with the base and lid arrangement disclosed in Steinberg, in order to completely enclose the thermal vessels and eliminate the likelihood of a user being burned.
	In regards to claim 4, the use of varied food support surfaces as taught in Steinberg, allows one skilled in the art to prepare varied types of food items.
	In regards to claim 5, Steinberg teaches that it is old and well known in the art to integrally form a heating element within a cooking plate.
	In regards to claims 11-13, it would have been obvious to one skilled in the art to provide the apparatus of Simjian with the controller arrangement disclosed in Steinberg, in order to adjust heating temperatures during a cooking phase.
Allowable Subject Matter
Claims 14, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Meier, Wang, John et al. and Koci are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761